DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 5-19 are currently pending.
Claims 1-4 and 20 were previously canceled by applicant.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/22/2019, 01/23/2020, and 06/08/2020 was considered by the examiner, however, for any foreign document, only that portion which has been provided in English has been considered, any portion not provided in English has not been considered.

Drawings
The drawings were received on 11/05/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8, 9, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Takahashi et al. (US 2003/0021929), (hereinafter, Takahashi).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


a body portion (a portion of 2 and 1) comprising a non-conductive fluoropolymer portion (a portion of 2, and see [0016-0018]) that defines a fluid flow path (the bore) extending between an inlet portion (a portion of the conduit that extends into the page) and an outlet portion (a portion of the conduit that extends out of the page, the portion that is seen), the body portion further comprising a non-interior fluoropolymer conductor (1) unitary with the non- conductive fluoropolymer portion (1 is unitary with the non- conductive fluoropolymer portion), the non-interior fluoropolymer conductor extending between the inlet portion and outlet portion (see the abstract and [0025]), at least the inlet portion configured for receiving a tubing end having a conductive portion and conductively connecting the non- interior fluoropolymer conductor portion to the conductive portion of the tubing end (at least the inlet portion is made to or is capable of receiving a tubing end having a conductive portion and conductively connecting the non- interior fluoropolymer conductor portion to the conductive portion of the tubing end). 
Re Clm 9: Takahashi discloses wherein the non- interior fluoropolymer conductor is configured as a strip having a width in the range of 0.1 centimeter to 1 centimeter wide (see Wd, Table 2).  
Re Clm 12: Takahashi discloses wherein one of the non-interior fluoropolymer conductor and the non-conductive fluoropolymer portion is molded ([0025], it is noted that the one component is molded over the other) on the other of the non-interior fluoropolymer conductor and the non- conductive fluoropolymer portion.
.  

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by JP-2003278972, (hereinafter, JP-972).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

In the below rejection(s), when references are made to a specific paragraph(s) or portion(s) of a paragraph(s), such references, are made with regards to the English translation of JP-2003278972 provided with this Office action.


a plurality of operative components (the 1s, see Fig. 1), each operative component comprising a fluoropolymer body portion ([0017]) with a fluid flow passageway therethrough (see Fig. 2) and a plurality of tubing connector fittings (on the ends of the 1s), the operative components connected by a plurality of tubing segments (the 3s) connecting to the components at their respective tubing connector fittings (see Figs. 1 and 2), the plurality of tubing segments and operative components providing the flow path through the fluid circuit (see Fig. 2); wherein a path to ground is provided that extends through each operative component and each tubing segment (see Figs. 1 and 2, and [0017-0022]; grounded via 5 and 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2003/0021929), (hereinafter, Takahashi) as applied to claims 8, 9, 12, and 14 above.

Re Clm 10: Takahash discloses the outlet portion.

A spray nozzle is used to control fluid leaving a system/device, for the purpose of managing/controlling the mount, pressure, speed, volume, or the shape/pattern of the fluid at discharge.
The examiner is taking Official Notice that spay nozzles are old and well known, for the purpose of managing/controlling the mount, pressure, speed, volume, or the shape/pattern of the fluid at discharge.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Takahash, to have had a spray nozzle, for the purpose of managing/controlling the mount, pressure, speed, volume, or the shape/pattern of the fluid at discharge.
Re Clm 13: Takahash discloses wherein the operative fluid circuit component.
Takahash fails to disclose one of the set of a valve, a filter, a T-connector, an elbow connector, a pump, and a sensor.
An elbow connector is used to control fluid flow by directing the flow in a desired path, for the purpose of managing/controlling fluid flow by directing the flow in a desired path, alternatively, by providing a structural arrangement which would have yielded the same predictable result of providing an enclosed structure to move fluid through.
The examiner is taking Official Notice that an elbow connector is old and well known, for the purpose of managing/controlling fluid flow by directing the flow in a desired path, alternatively, by providing a structural arrangement which would have 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Takahash, to have had an elbow connector, for the purpose of managing/controlling fluid flow by directing the flow in a desired path, alternatively, by providing a structural arrangement which would have yielded the same predictable result of providing an enclosed structure to move fluid through.
Re Clm 15: Takahash discloses the attachment feature comprises one of a threaded boss, a tab, and a threaded hole.
Takahash fails to disclose comprises one of a threaded boss, a tab, and a threaded hole.
One of a threaded boss, a tab, and a threaded hole is used to attach other means, to stabilize the structure, or for providing ground attachment means.
The examiner is taking Official Notice that one of a threaded boss, a tab, and a threaded hole is old and well known, for the purpose of providing an attachment means, to stabilize the structure, or for providing ground attachment means.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Takahash, to have had one of a threaded boss, a tab, and a threaded hole for the purpose of providing an attachment means, to stabilize the structure, or for providing ground attachment means.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2003278972, (hereinafter, JP-972) as applied to claim 16 above, in view of Takahashi et al. (US 2003/0021929), (hereinafter, Takahashi).

In the below rejection(s), when references are made to a specific paragraph(s) or portion(s) of a paragraph(s), such references, are made with regards to the English translation of JP-2003278972 provided with this Office action.

Re Clm 17: JP-972 discloses wherein the plurality of tubing segments each comprising a non-conductive fluoropolymer tubing portion [0017] and a strip of conductive material [0017], and wherein each body portion comprises a conductive fluoropolymer portion extending from a pair of the plurality of tubing connector fittings [0017 and see Figs. 1 and 2).
JP-972 fails to disclose polymer extending axially on and unitary with the non-conductive fluoropolymer tubing portion.
However, Takahashi teaches polymer (1, and 1 is unitary with the non- conductive fluoropolymer portion) extending axially on and unitary with a non-conductive fluoropolymer tubing portion (a portion of 2, and see [0016-0018])”, for the purpose of providing a means to simplify the structure configuration, alternatively, providing a structural configuration which would have yielded the same predictable result of providing an electrical path.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the .

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter, AAPA).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 16: AAPA discloses a fluid circuit (see Fig. 1) defining a flow path for a fluid from a fluid supply toward a process stage, the fluid circuit comprising: 
a plurality of operative components (118s), each operative component comprising a fluoropolymer body portion (page 5 lines 1-10) with a fluid flow 
AAPA fails to disclose is provided that extends through each operative component and each tubing segment.
Routing a wire or electrical member through a structure(s) protects the wire or electrical member from damage, alternatively, such a structural configuration would have yielded the same predictable result of forming an electrical connection to ground to dissipate electrical buildup.
The examiner is taking Official Notice that an electrical path that extends through each operative component and each tubing segment is old and well known, for the purpose of protecting the wire or electrical member from damage, alternatively, such a structural configuration would have yielded the same predictable result of forming an electrical connection to ground to dissipate electrical buildup.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Takahash, to have had that extends through each operative component and each tubing segment, for the purpose of protecting the wire or electrical member from damage, alternatively, such a structural configuration would have yielded the same 
Re Clm 18: AAPA discloses wherein each body portion comprises a non- conductive fluoropolymer portion defining the fluid passageway and extending to ends of each of the respective plurality of tubing connector fittings (page 5 lines 1-10, and see Fig. 1).

Allowable Subject Matter
Claims 5-7 are allowed.
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-2347897, US-3753205, US-4215384, US-4368348, and US-5957713.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/20/2021

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679